Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	The abstract of the disclosure is objected to because it does not summarize the disclosure as contained in the claims. The abstract appears to be directed to an invention entirely different from the claimed invention, according to the limitations recited in the claims.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112(a)
3. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter 
	Claim 9 recites “sending, by the terminal device, the higher layer signaling that indicates the offset value.” However, the specification fails to show the terminal device sending higher layer signaling that indicates the offset value. While the specification teaches configuring the offset value by using higher layer signaling (see Specification, para 19) and resource allocation schemes notified by the network device by using higher layer signaling (see Specification, para 179), the specification does not disclose “sending, by the terminal device, the higher layer signaling that indicates the offset value.”
For purposes of examination the examiner’s interpretation of “sending, by the terminal device, the higher layer signaling that indicates the offset value” is “sending, by the network device, the higher layer signaling that indicates the offset value.” Whether the intent is for “sending, by the terminal device, the higher layer signaling that indicates the offset value” to be “sending, by the network device, the higher layer signaling that indicates the offset value”, or not, correction is required for claim 9 to comply with the written description requirement.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

6.	Claims 1, 3, 6, 9, 11, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi ‘456 (US 2020/0260456, “Shi ‘456”), in view of Takeda ‘361 (US 2021/0076361, “Takeda ‘361”).
Regarding claims 1 and 11, Shi ‘456 discloses an apparatus (FIG. 15; item 900), comprising:
at least one processor (FIG. 15; item 910), and
a non-transitory computer-readable storage medium coupled to the at least one processor (FIG. 15; item 930) and 
storing programming instructions for execution by the at least one processor (FIG. 15, para 173; memory stores instructions executable by a processor to perform functions), 
the programming instructions instruct the at least one processor to:
receive resource allocation information that indicates a first resource (para 97; terminal device determines, according to dynamic configuration of a network device, a frequency-domain location of a first transmission resource; thus, the terminal device receives from the network device a resource allocation information that indicates a first frequency resource);
determine a second resource based on the resource allocation information and an offset value (para 97; terminal device determines the location of a second frequency resource, based on the location of the first frequency resource and a frequency-domain offset), 
para 16; frequency-domain offset is configured via a Media Access Control control element (MAC CE) message; thus, the offset is configured based on higher layer signaling that is MAC CE messaging) and 
indicates that a start location of the first resource offsets from a start location of the second resource by M (para 93; the frequency-domain offset indicates a difference between the start location of the first frequency resource and the start location of the second frequency resource); and
send uplink data on the second resource to a network device (para 112 and 116; the second frequency resource is used as a transmission resource for uplink transmission).
Although Shi ‘456 discloses indicates that a start location of the first resource offsets from a start location of the second resource by M, Shi ‘456 does not specifically disclose offsets by M resource units.
Takeda ‘361 teaches offsets by M resource units (para 80; PDCCH monitoring is configured, where a start symbol of monitoring is based on a symbol offset; when one slot is 14 OFDM symbols long, a range of a value of the start symbol offset is between 0 symbols and 13 symbols; thus, the offset value consists of a number of OFDM resource symbols).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shi ‘456’s apparatus that determines a second resource based on resource allocation information for a first resource and an offset value, to include Takeda ‘361’s offset value that consists of a number of OFDM resource symbols. The motivation for doing so would have been to appropriately control monitoring of a Takeda ‘361, para 9).
Regarding claims 3 and 13, Shi ‘456 in combination with Takeda ‘361 discloses all the limitations with respect to claims 1 and 11, respectively, as outlined above.
Further, Shi ‘456 teaches wherein the programming instructions further instruct the at least one processor to: determine the start location of the second resource based on the start location of the first resource and the offset value (para 93 and 97; terminal device determines the location of a second frequency resource, based on the location of the first frequency resource and a frequency-domain offset, where the frequency-domain offset indicates a difference between the start location of the first frequency resource and the start location of the second frequency resource; thus, the terminal device determines the start location of the second frequency resource, based on the start location of the first frequency resource and the frequency-domain offset value); and
determine the second resource based on the start location of the second resource and a quantity of resource units corresponding to the first resource (para 32, 93, and 97; terminal device determines the location of the second frequency resource based on the frequency-domain offset and a frequency-domain range, configured by the network device, where the frequency-domain offset determines the start location of the second frequency resource, and the frequency-domain range is a frequency-domain range that is occupied by the first frequency resource; thus, the terminal device determines the second frequency resource based on the start location of the second resource, as determined based on the offset, and a quantity of resource units occupied by the first frequency resource).
Regarding claims 6 and 16, Shi ‘456 discloses an apparatus (FIG. 16; item 1000), comprising:
FIG. 16; item 1010), and
a non-transitory computer-readable storage medium coupled to the at least one processor (FIG. 16; item 1030) and 
storing programming instructions for execution by the at least one processor (FIG. 16, para 185; memory stores instructions executable by a processor to perform functions), 
the programming instructions instruct the at least one processor to: 
generate resource allocation information (para 97; terminal device determines, according to dynamic configuration of a network device, a frequency-domain location of a first transmission resource; thus, the network device generates allocation information for the first transmission resource), 
wherein the resource allocation information indicates a first resource (para 97; terminal device determines, according to dynamic configuration of a network device, a frequency-domain location of a first transmission resource; thus, the network device generates allocation information for the first transmission resource), 
a start location of the first resource offsets from a start location of a second resource by M (para 93 and 97; terminal device determines the location of a second frequency resource, based on the location of the first frequency resource and a frequency-domain offset, where the frequency-domain offset indicates a difference between the start location of the first frequency resource and the start location of the second frequency resource), 
para 16; frequency-domain offset is configured via a MAC control element (MAC CE) message; thus, the offset is configured based on higher layer signaling that is MAC CE messaging), and 
the second resource indicates a terminal device to send uplink data on the second resource (para 93, 97, 112, and 116; terminal device determines the location of a second frequency resource, based on the location of the first frequency resource and a frequency-domain offset; the terminal device uses the second frequency resource as a transmission resource for uplink transmission); and
send the resource allocation information to the terminal device (para 97; terminal device determines, according to dynamic configuration of a network device, a frequency-domain location of a first transmission resource; thus, the network device sends the terminal device resource allocation information for the first transmission resource).
Although Shi ‘456 discloses a start location of the first resource offsets from a start location of a second resource by M, Shi ‘456 does not specifically disclose offsets by M resource units.
Takeda ‘361 teaches offsets by M resource units (para 80; PDCCH monitoring is configured, where a start symbol of monitoring is based on a symbol offset; when one slot is 14 OFDM symbols long, a range of a value of the start symbol offset is between 0 symbols and 13 symbols; thus, the offset value consists of a number of OFDM resource symbols).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shi ‘456’s apparatus that generates resource allocation information for a first resource, where a start location of the first resource Takeda ‘361, para 9).
Regarding claim 9, Shi ‘456 in combination with Takeda ‘361 discloses all the limitations with respect to claim 6, as outlined above.
Further, Shi ‘456 teaches further comprising: sending, by the terminal device, the higher layer signaling that indicates the offset value (para 16; frequency-domain offset is configured via a MAC control element (MAC CE) configuration message; thus, the network sends higher layer signaling that is MAC CE messaging, to indicate the frequency-domain offset; examiner notes that claim 9 is rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “sending, by the network device, the higher layer signaling that indicates the offset value”).
Regarding claim 19, Shi ‘456 in combination with Takeda ‘361 discloses all the limitations with respect to claim 16, as outlined above.
Further, Shi ‘456 teaches wherein the programming instructions further instruct the at least one processor to: send the higher layer signaling that indicates the offset value (para 16; frequency-domain offset is configured via a MAC control element (MAC CE) configuration message; thus, higher layer signaling that is MAC CE messaging is sent, where the higher layer signaling indicates the frequency-domain offset).
7.	Claims 2, 5, 7, 10, 12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi ‘456, in view of Takeda ‘361, and further in view of Kim ‘499 (US 2018/0249499, “Kim ‘499”).
Regarding claims 2, 7, 12, and 17, Shi ‘456 in combination with Takeda ‘361 discloses all the limitations with respect to claims 1, 6, 11, and 16, respectively, as outlined above.
Further, Takeda ‘361 teaches wherein 1<= M <= (X - 1), X is a quantity of resource units comprised in each of at least one resource unit group, and X is an integer greater than 2 (para 80; PDCCH monitoring is configured, where a start symbol of monitoring is based on a symbol offset; when one slot is 14 OFDM symbols long, a range of a value of the start symbol offset is between 0 symbols and 13 symbols; thus, when the symbol offset M is between 1 and 13 OFDM symbols and X is the quantity of 14 OFDM symbols in a resource unit group that is a slot, it follows that M is between 1 and (X-1), X=14 is the quantity of OFDM symbol resource units in the resource unit group that is the slot, and X=14 is an integer greater than 2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that determines a second resource based on resource allocation information for a first resource and an offset value of Shi ‘456 and Takeda ‘361, to further include Takeda ‘361’s symbol offset M is between 1 and (X-1), where X=14 is the quantity of OFDM symbol resource units in the resource unit group that is the slot. The motivation for doing so would have been to appropriately control monitoring of a downlink control channel even when a plurality of numerologies are used (Takeda ‘361, para 9).
Although Shi ‘456 in combination with Takeda ‘361 discloses wherein 1<= M <= (X - 1), X is a quantity of resource units comprised in each of at least one resource unit group, and X is an integer greater than 2, Shi ‘456 in combination with Takeda ‘361 does not specifically disclose a quantity of resource units comprised in each of at least one resource unit group comprised in a system bandwidth.
Kim ‘499 teaches a quantity of resource units comprised in each of at least one resource unit group comprised in a system bandwidth (FIG. 19, para 72 and 226-227; system bandwidth comprises a number of subchannels, and each subchannel comprises a number of resource blocks (RBs)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that determines a second resource based on resource allocation information for a first resource and an offset value of Shi ‘456 and Takeda ‘361, to include Kim ‘499’s system bandwidth that comprises a number of subchannels, and each subchannel that comprises a number of RBs. The motivation for doing so would have been to efficiently transmit and receive data in a wireless access system supporting an unlicensed band (Kim ‘499, para 3).
Regarding claims 5, 10, 15, and 20, Shi ‘456 in combination with Takeda ‘361 and Kim ‘499 discloses all the limitations with respect to claims 2, 7, 12, and 17, respectively, as outlined above.
Further, Kim ‘499 teaches wherein X = 4 (FIG. 19, para 72 and 226-227; system bandwidth comprises four subchannels; thus, the quantity of resource  units that are the subchannels in the resource unit group that is the system bandwidth is equal to 4).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that determines a second resource based on resource allocation information for a first resource and an offset value of Shi ‘456, Takeda ‘361, and Kim ‘499, to further include Kim ‘499’s system bandwidth that comprises 4 subchannels. The motivation for doing so would have been to efficiently transmit and receive data in a wireless access system supporting an unlicensed band (Kim ‘499, para 3).

Allowable Subject Matter
8.	Claims 4, 8, 14, and 18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474